OPINION — AG — ** STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION — TEN PERIOD — PROGRAMS — CONTRACTS ** (1) THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION `MAY' LEGALLY FORMULATE PROGRAMS WHICH EXTEND BEYOND ONE HUNDRED NINETY(190) DAYS. (2) THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION HAS `NO' AUTHORITY TO REQUIRE LOCAL DISTRICTS TO CONTRACT WITH VOCATIONAL TEACHERS FOR TEN, ELEVEN, OR TWELVE MONTH PERIODS. (3) LOCAL SCHOOL BOARD IS NOT PROHIBITED FROM CONTRACTING WITH A VOCATIONAL TECHNICAL TEACHER TO PERFORM DUTIES FOR THE DURATION OF THE VOCATIONAL TECHNICAL PROGRAM WHICH MAY EXTEND BEYOND ONE HUNDRED NINETY(190) DAYS. (4) TO THE EXTENT THAT OPINION NO. 71-299 IS IN CONFLICT WITH THIS OPINION, IT IS WITHDRAWN. (PERIODS, CONTRACT, LIMITATIONS, TRAINING, DURATION, LENGTH, TEN MONTH PERIOD, TERM, TEACHERS) CITE: 70 Ohio St. 1-109 [70-1-109], 70 Ohio St. 6-101 [70-6-101], 70 Ohio St. 6-106 [70-6-106], 70 Ohio St. 14-101 [70-14-101], 70 Ohio St. 14-103 [70-14-103], 70 Ohio St. 14-105 [70-14-105], 70 Ohio St. 18-114 [70-18-114], OPINION NO. 71-299 (WITHDRAWN) (KAY HARLEY JACOBS)